                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
________________________________________

 ANDREW PERRONG, individually and on
 behalf of a class of all persons and entities
 similarly situated,

                Plaintiff,
                                                       Case No. 3:21-cv-117
 vs.

 XOOM ENERGY LLC,                                      CLASS ACTION COMPLAINT

                Defendant.



                               CLASS ACTION COMPLAINT

                                     Preliminary Statement

       1.      As the Supreme Court recently explained, “Americans passionately disagree

about many things. But they are largely united in their disdain for robocalls. The Federal

Government receives a staggering number of complaints about robocalls—3.7 million

complaints in 2019 alone. The States likewise field a constant barrage of complaints. For nearly

30 years, the people’s representatives in Congress have been fighting back. As relevant here, the

Telephone Consumer Protection Act of 1991, known as the TCPA, generally prohibits robocalls

to cell phones and home phones.” Barr v. Am. Ass'n of Political Consultants, No. 19-631, 2020

U.S. LEXIS 3544, at *5 (July 6, 2020).

       2.      In violation of the TCPA, Xoom Energy LLC (“Xoom”) made a pre-recorded

telemarketing call to a residential telephone number of Mr. Perrong for the purposes of

advertising Xoom energy services, which is prohibited by the TCPA.




       Case 3:21-cv-00117-RJC-DCK Document 1 Filed 03/22/21 Page 1 of 9
        3.          The Plaintiff never consented to receive the call, which was placed to him for

telemarketing purposes. Because telemarketing campaigns generally place calls to hundreds of

thousands or even millions of potential customers en masse, the Plaintiff brings this action on

behalf of a proposed nationwide class of other persons who received illegal telemarketing calls

from or on behalf of Defendant.

        4.          A class action is the best means of obtaining redress for the Defendant’s wide

scale illegal telemarketing and is consistent both with the private right of action afforded by the

TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.


                                                   Parties

        5.          Plaintiff Andrew Perrong is an individual.

        6.          Defendant XOOM Energy LLC is a limited liability company that was formed

under the laws of the State of Delaware, with its principal place of business located in

Huntersville, North Carolina. The Defendant has a Registered Agent of CT Corporation System,

160 Mine Lake Court, Suite 200, Raleigh, NC 27615.

                                           Jurisdiction & Venue

        7.          The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because the

Plaintiff’s claims arise under federal law.

        8.          Xoom is a resident of this District and as a result is subject to personal jurisdiction

in this District.

        9.          Venue is proper under 28 U.S.C. § 1391(b)(1) and(2) because a substantial part of

the events or omissions giving rise to the claim occurred in this District, as the solicitation

operations of Xoom occur in this District, because the documents sent to the Plaintiff state that




        Case 3:21-cv-00117-RJC-DCK Document 1 Filed 03/22/21 Page 2 of 9
any correspondence should be directed to this District, and because the Defendant resides in this

District.

                           The Telephone Consumer Protection Act

        10.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

The TCPA Prohibits Automated Telemarketing Calls

        11.     The TCPA makes it unlawful “to initiate any telephone call to any residential

telephone line using an artificial or prerecorded voice to deliver a message without the prior

express consent of the called party.” See 47 U.S.C. § 227(b)(1)(B).

        12.     According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

        13.     The FCC also recognized that “wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 FCC Rcd. 14014, 14115, ¶ 165 (2003).

        14.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:




        Case 3:21-cv-00117-RJC-DCK Document 1 Filed 03/22/21 Page 3 of 9
               [A] consumer’s written consent to receive telemarketing robocalls
               must be signed and be sufficient to show that the consumer: (1)
               received “clear and conspicuous disclosure” of the consequences of
               providing the requested consent, i.e., that the consumer will receive
               future calls that deliver prerecorded messages by or on behalf of a
               specific seller; and (2) having received this information, agrees
               unambiguously to receive such calls at a telephone number the
               consumer designates. [] In addition, the written agreement must be
               obtained “without requiring, directly or indirectly, that the
               agreement be executed as a condition of purchasing any good or
               service. []”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC

Rcd. 1830, 1844 (2012) (footnotes omitted).

                                      Factual Allegations

       15.     Xoom, through its family of companies, is a retail electricity, renewable and

natural gas provider in over 90 deregulated markets across the U.S.

       16.     To generate business for its services, Xoom relies on telemarketing.

       17.     One of Xoom’s strategies for telemarketing involves the use of pre-recorded

messages to solicit business.

       18.     Xoom engages the use of this equipment and technology because it allows for

thousands of automated calls to be placed at one time, but its telemarketing representatives only

talk to individuals who pick up the telephone.

       19.     Through this method, Xoom shifts the burden of wasted time to the consumers it

calls with unsolicited messages.

The Call to Mr. Perrong

       20.     Plaintiff Perrong is a “person” as defined by 47 U.S.C. § 153(39).

       21.     Plaintiff’s telephone number is (215) 322-XXXX.

       22.     That is a residential telephone number for Mr. Perrong.




       Case 3:21-cv-00117-RJC-DCK Document 1 Filed 03/22/21 Page 4 of 9
          23.    The number is not associated with any business.

          24.    Mr. Perrong has listed that number on the National Do Not Call Registry on

November 12, 2018 and has remained in the Registry since that time.

          25.    Mr. Perrong has listed that number on the Pennsylvania Do Not Call List. The

registration became effective on April 5, 2019 and has remained on the List since that time.

          26.    The Plaintiff received a pre-recorded call on March 12, 2021.

          27.    The calls all used a pre-recorded message that promoted energy services and

stated:

          "Hello. This is an apology call from your utility company. It has come to our knowledge
          that you have been paying more than your consumption from previous few month. You
          will be reimbursed by fifty dollar [sic], along with thirty-five percent discount on your
          electric and gas bills. Please press 1 to get your reimbursement."

          28.    The call did not mention the Plaintiff’s name and was not personalized in any

way, instead using generic terms intended for a mass audience.

          29.    The company was not identified through their Caller ID or at any point during the

pre-recorded message, so the Plaintiff engaged the telemarketer to identify the company.

          30.    The Plaintiff identified Xoom because the person with whom he spoke confirmed

that he would be receiving an email from Xoom Energy with the details of his enrollment.

          31.     Shortly thereafter, the Plaintiff received a verification email from Xoom

reflecting the information provided during the call with confirmation

numbers “2021031217353003403” and “2021031217353003405”, as well as a “business ID” of

01561959 as a result of the call.

          32.    The Plaintiff also received multiple prerecorded follow-up calls from Xoom as a

result of the illegal telemarketing call.




          Case 3:21-cv-00117-RJC-DCK Document 1 Filed 03/22/21 Page 5 of 9
       33.     Plaintiff and the other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because their phone lines were tied up

during the telemarketing calls and their privacy was improperly invaded.

       34.     Prior to filing this lawsuit, the Plaintiff wrote to Xoom seeking any evidence of

permission to contact him using automated and pre-recorded messages.

       35.     Xoom did not provide any such evidence.

                                      Class Action Statement

       36.     As authorized by Rule 23(b)(2) and/or 23(b)(3) of the Federal Rules of Civil

Procedure, Plaintiff brings this action on behalf of all other persons or entities similarly situated

throughout the United States.

       37.     The Class of persons Plaintiff proposes to represent includes:


       All persons within the United States: (a) to whom Defendant and/or a third party
       acting on Defendant’s behalf, made one or more non-emergency telephone calls;
       (b) to a residential telephone number; (c) using an artificial or prerecorded voice;
       (d) promoting the Defendant’s goods or services; and (e) at any time in the period
       that begins four years before the date of filing this Complaint to trial.


       38.     Excluded from the class are the Defendant, any entities in which the Defendant

have a controlling interest, the Defendant’s agents and employees, any Judge to whom this action

is assigned, and any member of the Judge’s staff and immediate family.

       39.     The proposed class members are identifiable through phone records and phone

number databases.

       40.     The potential class members number in the thousands, at least. Individual joinder

of these persons is impracticable.

       41.     Plaintiff is a member of the proposed Class.




       Case 3:21-cv-00117-RJC-DCK Document 1 Filed 03/22/21 Page 6 of 9
       42.       There are questions of law and fact common to Plaintiff and to the proposed

Class, including but not limited to the following:

                 a.   Whether Xoom used pre-recorded messages to send the calls at issue;

                 b.   Whether the telemarketing calls were placed without obtaining the

                      recipients’ valid prior express written consent; and

                 c.   Whether the Plaintiff and the class members are entitled to statutory

                      damages because of Xoom’s actions.

       43.       Plaintiff’s claims are based on the same facts and legal theories as the claims of

all class members, and therefore are typical of the claims of class members, as the Plaintiff and

class members all received telephone calls through the same automated telemarketing process.

       44.       Plaintiff is an adequate representative of the Class because his interests do not

conflict with the interests of the Class, he will fairly and adequately protect the interests of the

Class, and he is represented by counsel skilled and experienced in class actions, including TCPA

class actions.

       45.       Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Xoom and/or its agents.

       46.       The likelihood that individual class members will prosecute separate actions is

remote due to the time and expense necessary to prosecute an individual case, and given the small

recoveries available through individual actions.

       47.       Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.




       Case 3:21-cv-00117-RJC-DCK Document 1 Filed 03/22/21 Page 7 of 9
                                           Legal Claims

                                          Count One:
                          Violations of the TCPA, 47 U.S.C. § 227(b)

       48.      Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

       49.      The foregoing acts and omissions of Defendant and/or their affiliates, agents,

and/or other persons or entities acting on Defendant’s behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, with

a pre-recorded message to a residential telephone line.

       50.      As a result of Defendant’s and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf’s violations of the TCPA, 47 U.S.C. § 227, Plaintiff and

members of the Class presumptively are entitled to an award of $500 in damages for each and

every call made.

       51.      Plaintiff and members of the Class are also entitled to and do seek injunctive

relief prohibiting Defendant and/or its affiliates, agents, and/or other persons or entities acting on

Defendant’s behalf from making calls, except for emergency purposes, with a pre-recorded

message, absent an emergency circumstance, in the future.

       52.      The Defendant’s violations were negligent, willful, or knowing.


                                           Relief Sought

       For himself and all class members, Plaintiff requests the following relief:

       A.       Certification of the proposed Class;

       B.       Appointment of Plaintiff as representative of the Class;

       C.       Appointment of the undersigned counsel as counsel for the Class;




       Case 3:21-cv-00117-RJC-DCK Document 1 Filed 03/22/21 Page 8 of 9
       D.     A declaration that Defendant and/or its affiliates, agents, and/or other related

entities’ actions complained of herein violate the TCPA;

       E.     An order enjoining Defendant and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf from making calls, except for emergency purposes, with a

pre-recorded message, absent an emergency circumstance, in the future.

       F.     An award to Plaintiff and the Class of damages, as allowed by law;

       G.     Leave to amend this Complaint to conform to the evidence presented at trial; and

       H.     Orders granting such other and further relief as the Court deems necessary, just,

and proper.

       Plaintiff request a jury trial as to all claims of the complaint so triable.


                                             PLAINTIFF,
                                             By his attorneys

                                             /s/ Karl S. Gwaltney
                                             KARL S. GWALTNEY
                                             N.C. State Bar No. 45118
                                             7706 Six Forks Road, Suite 101
                                             Raleigh, North Carolina 27615
                                             Telephone: 919.526.0450
                                             Fax:           919.882.8763
                                             kgwaltney@maginnishoward.com
                                             Local Civil Rule 83.1 Counsel for Plaintiff

                                             Anthony I. Paronich
                                             Paronich Law, P.C.
                                             350 Lincoln Street, Suite 2400
                                             Hingham, MA 02043
                                             (508) 221-1510
                                             anthony@paronichlaw.com
                                             Attorney for Plaintiff
                                             Subject to Pro Hac Vice Admission

Dated: March 22, 2021




       Case 3:21-cv-00117-RJC-DCK Document 1 Filed 03/22/21 Page 9 of 9
